DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 14, 2020 is acknowledged. New claims 49-54 have been added.  Claims 42-48 have been cancelled. Non-elected Invention and/or Species, Claims 26-41 have been withdrawn from consideration. Claims 21-41 and 49-54 are pending.
Action on merits of Elected Group I, and Species 2, claims 21-25 and 49-54 follows.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the lower semiconductor part of the semiconductor die includes active structures of the semiconductor device” (new claim 53) and “the active structures are partly included in the epitaxial layer” (new claim 54) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “wherein the exposed part of the epitaxial layer forms the entire opposite main surface of the semiconductor die” in the application as filed. (Emphasis added).
According to the specification, FIG. 2, the “exposed part” is exposed at the opening 18, not entire opposite main surface of the semiconductor die.
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed. 

Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites: the semiconductor device of claim 21, wherein the exposed part of the epitaxial layer forms the entire opposite main surface of the semiconductor die.  
However, as shown in FIG. 2, the elected Species, the “exposed part” only exist at the opening (18) not entire opposite main surface of the semiconductor die.
There is no support for the claimed limitation. 
Claim 25 contravenes the specification. Therefore, claim 25 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 and 49-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WAHL (US. Pub. No. 2012/0080770).
With respect to claim 21, WAHL teaches a semiconductor device as claimed including: 

an antenna (31) arranged over the active main surface (11) of the semiconductor die (10), wherein the epitaxial layer is arranged over the antenna (31). (See FIG. 6A).


    PNG
    media_image1.png
    273
    563
    media_image1.png
    Greyscale


With respect to claim 49 WAHL teaches a semiconductor device as claimed including: 
a semiconductor die (10) comprising an upper semiconductor part, a lower semiconductor part, and an epitaxial layer that separates the upper semiconductor part from the lower semiconductor part, the epitaxial layer being partly exposed from the upper semiconductor part;  and 
an antenna (31) arranged over the lower semiconductor part of the semiconductor die (10), wherein the epitaxial layer is arranged over the antenna (31). (See FIG. 6A).

With respect to claim 22, the semiconductor device of WAHL further comprises


With respect to claims 23 and 51, the recess (14) of WAHL is filled with a material having a dielectric constant smaller than the dielectric constant of the semiconductor material of the semiconductor die (10). 

With respect to claims 24 and 52, the exposed part of the epitaxial layer of WAHL is arranged over the antenna (31).  
With respect to claim 25, As best understood by Examiner, the exposed part of the epitaxial layer WAHL forms the entire opposite main surface of the semiconductor die (10) at the exposed area.  

With respect to claim 50, the semiconductor device of WAHL further including: a recess (14) in the upper semiconductor part of the semiconductor die (10) which extends to the epitaxial layer to expose the epitaxial layer from the upper semiconductor part in a region of the recess (14).  
With respect to claim 53, the upper semiconductor part of the semiconductor die (10) does not contain active electronic structures of the semiconductor device, and wherein the lower semiconductor part of the semiconductor die (10) includes active structures (52) of the semiconductor device (10). 

. 
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 112(a) and (b)
Applicant appears to content that paragraphs [0038] and [0048] provide support for the limitation “the exposed part of the epitaxial layer forms the entire opposite main surface of the semiconductor die at the exposed area”.
At best, “at the exposed area” only represent a “part” of the epitaxial layer , not “entire opposite main surface of the semiconductor die”.  
There is no support for the claimed limitation in the specification. 
 The rejections are maintained. 

Rejection under 35 U.S.C. 103
Applicant’s arguments, see “103 Rejection”, filed December 14, 2020, with respect to  have been fully considered and are persuasive.  The rejection of Claims 21-25 under 35 U.S.C. 103 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of WAHL ‘770.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829